DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 3 August 2021, claims 1, 4, 7-8, 10, 12-15, and 18-20 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-20 are presently pending in the application, of which claims 1 and 20 are presented in independent form.

The previously raised 101 rejection of the pending claims is maintained.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.





Response to Arguments
Applicant’s arguments filed 3 August 2021 with respect to the objection of Claims 10 and 19 have been fully considered and are persuasive. The appropriate corrections have been made to the claims.
Applicant’s arguments filed 3 August 2021 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant’s arguments that the claims do not recite limitations falling under “certain methods of organizing human activity” and referenced examples of court cases reciting social activities (see Remarks, p. 8-9) is unpersuasive. “Examples” of court cases does not mean that claims are so limited that those are the only instances of social activities.
Rather, the fact that the claims deal with collaborative document editing between various terminals, is without question, a “social activity”, as the (“multiple persons” in the same activity in the same virtual space) = the “social” aspect, the document editing = the “activity”.
Applicant’s argument that the claims “improve a technology or computer functionality by requesting an editor to input a reason for the edit in accordance with another terminal device” (see Remarks, p. 9) is unpersuasive.
Firstly, requesting an editor to input a reason for an edit is nothing more than an insignificant extra-solution activity, which is a nominal or tangential addition to the claims that is unrelated to how the solution is achieved.
Such a limitation does not purport to explain how
At best, such claims amount to nothing more than merely narrowing or reformulating an abstract idea, which does not add “significantly more” to it.
Applicant’s arguments that the claims do not recite well-understood, routine, and conventional activities, as independent claims 1 and 20 provide an “inventive concept” not taught by the cited prior art (Remarks, p. 10) is unpersuasive.
Firstly, new abstract ideas are still abstract ideas; considerations of the claims under 35 U.S.C. 101 are distinct from 35 U.S.C. 102 and 103.
“We may assume that the techniques claimed are ‘[g]roundbreaking, innovative, or even brilliant,’ but that is not enough for eligibility….Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103….Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (‘[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty’)…” (SAP America Inc. v. InvestPic, LLC
Secondly, an updated search was performed, and a new prior art of reference was identified and applied in rejecting the claims. See the 103 rejection below for further details.
Thus, at least for the aforementioned reasons, the 101 rejection is maintained.

Applicant’s arguments filed 3 August 2021 with respect to the rejection of the claims under 35 U.S.C. 103 (Remarks, p. 11-13) have been fully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a/the display controller configured to…” in claims 1, 9, and 18 (see Specification, [FIG. 1] and [0040-0041], where the display controller is implemented as part of a controller 20 that includes a central processing unit (CPU) and an interface which operates in accordance with a program stored in storage 21, the storage 21 being implemented by a read only memory (ROM), a random access memory (RAM), or a hard disk). 
“an edit unit configured to…” in claims 7, 12, and 13 (see Specification, [FIG. 1] and [0040-0041], where the edit unit is implemented as part of the edit controller 204, which operates within a controller 20 that includes a central processing unit (CPU) and an interface which operates in accordance with a program stored in storage 21, the storage 21 being implemented by a read only memory (ROM), a random access memory (RAM), or a hard disk);
“a/the storage configured to…” in claims 8, 14-17 (see Specification, [0042], where the storage may be implemented by a read only memory (ROM), a random access memory (RAM), or a hard disk);
“wherein the controller is configured to…” in claim 19 (this was a typographical error; see the interpretation regarding “display controller” above).

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
	Independent claims 1 and 20 recite certain methods of organizing human activity of “allowing operators of plural terminal devices connected to the document management apparatus to collaboratively edit a document”, where the steps involve “[displaying a] screen requesting an input of additional information to an edit, the edit made from the first terminal device to the document”. This encompasses an activity between a person and a computer, or alternatively, an activity that involves multiple people (i.e., given that the claim pertains to collaborative editing of a document involving plural terminal devices).
	Dependent claims 7, 12 and 13 recite certain methods of organizing human activity in which the apparatus includes “an edit unit configured to invalidate the edit when no additional information is provided from the screen”. This encompasses an activity between a person and a computer.
	Dependent claim 9 recites certain methods of organizing human activity in which “the display controller is configured not to display edit history of the edit on the display of the first terminal device [upon some condition]”. This encompasses managing relationships or interactions between people, i.e., an activity that involves multiple people.
	Accordingly, the claims recite an abstract idea.

	The judicial exception is not integrated into a practical application.
	In particular, the claims recite an apparatus, a storage, a display controller (Claim 1 and its dependent claims); a display of a terminal device (Claims 1 and 20), and a non-transitory computer readable medium (Claim 20). These are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).

	Independent claims 1 and 20 recite the screen being displayed “according to a predetermined condition…, wherein the predetermined condition is related to one or more terminal devices connected to the document management apparatus other than the first terminal device, and wherein the additional information comprises a reason for the edit”. These limitations are recited at a high level of generality and not a specific technical process by which, for example, the computer is able to detect (i.e., monitor) and make the appropriate adjustments to the display in response. As such, the claims do nothing more than recite an insignificant field-of-use limitation, describing the context rather than a particular means of achieving the claimed result.
	Furthermore, requesting a user to input an edit is nothing more than an insignificant extra-solution activity. It describes a nominal or tangential addition to the claims that are unrelated to how the solution is achieved. In other words, such a limitation does not further purport to explain how—by what particular process or structure—the system might, for example, determine how many participants are involved in document editing, how the system regulates the number of participants, etc. At best, such claims amount to nothing more than merely narrowing or reformulating an abstract idea, which does not add “significantly more” to it. See BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018) (“As a matter of law, narrowing or reformulating an abstract idea does not add ‘significantly more”).

	Dependent claims 2-6 and 10-11 similarly recite narrower limitations regarding the predetermined condition. However, the claims do nothing more than provide mere narrowing of what are still otherwise abstract concepts. In other words, such limitations describe only the conditions (i.e., the contexts), but do not describe how—by what particular process or structure—the claimed invention operates to detect/monitor and make the appropriate adjustments to the display in response. Therefore, even with these dependent claims, the “predetermined condition” is nothing more than recite a slightly narrower insignificant field-of-use limitation. However, as a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it. See SAP Am. Inc. v. InvestPic, LLC (“limitations of the claims to a particular field of information…does not move the claims out of the realm of abstract ideas”).
	
	Dependent claims 8 and 14-17 recite a storage configured to store certain types of data. Such steps are recited at a high level of generality. Therefore, such steps are directed to insignificant extra-solution activity of storing data (see MPEP 2106.05(g)). Furthermore, as a result, the type of data being stored in nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the claimed result.

	Dependent claims 9 and 18-19 recite displaying (or not displaying) edit history according to certain conditions. However, such steps are recited at a high level of generality, and describe only the conditions (i.e., the contexts) in which such actions occur, but do not describe how—by what particular process or structure—the claimed invention operates to detect/monitor and make the appropriate adjustments to the display in response. As such, mere narrowing of the conditions under which the system operates is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result. And, as stated previously, narrowing or reformulating an abstract idea does not add “significantly more” to it.

	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims, therefore, are directed to an abstract idea.

	The claims do not contain additional elements that are sufficient to amount to significantly more than the judicial exception.

As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of memories, media, computer-executable instructions, processors, etc., amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

	Dependent claims 8 and 14-17 recite storing data, which is a nominal or tangential addition to the claim. Such storing steps are also well-understood, routine, and conventional. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” with regards to the receiving step; “Electronic recordkeeping” or “Storing and retrieving information in memory” with regards to the storing step; “Presenting offers and gathering statistics” with regards to the displaying step).

	When viewed as an ordered combination, the claims and their additional elements do not amount to significantly more than the judicial exception. Firstly, the claims recite the steps at a high level of generality and not a specific means for performing those functions1, and encompass methods of organizing human activity by managing relationships between one or more persons and a computer. Accordingly, the claims recite an abstract idea.
	Secondly, even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. The additional elements are primarily directed to insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the underlying monitoring/detection of the networked environment. Merely stating the conditions under which the steps are executed only provides mere narrowing of what are otherwise abstract concepts. As stated previously however, merely narrowing or reformulating an abstract idea does not add “significantly more” to it.
	 The claims also recite insignificant extra-solution activities of storing certain types of data, which is well-understood, routine, and conventional. Storing certain types of data is nothing more than insignificant field-of-use limitations, as addressed previously.
	However, none of these additional elements, when taken in combination with the abstract steps recited in the claims, further limit how—by what technical process or structure—the apparatus operates to monitor/detect and respond to changes in the networked environment.
Thus, even when the claim elements are considered as a combination, they add nothing that is not already present when the elements are considered separately. There is nothing inventive about any of the claim details, individually or in combination, that are not themselves in the realm of abstract ideas.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu”) (US 2013/0169742 A1), in view of Cornelia et al. (“Cornelia”) (US 6,065,026 A).
Regarding claim 1: Wu teaches A document management apparatus allowing operators of plural terminal devices connected to the document management apparatus to collaboratively edit a document, the document management apparatus comprising:
	a display controller configured to display an input screen on a display of a first terminal device in response to a predetermined condition being satisfied, … the edit being made from the first terminal device to the document, wherein the predetermined condition is related to one or more terminal devices connected to the document management apparatus other than the first terminal device (Wu, [0013], where the communication session may only support displaying visual data for a maximum number of participants (i.e., “predetermined condition”), even though more users may be participating in the communication session than that maximum number, i.e., via user computing devices (i.e., “terminal devices”) connected to the communication session. See Wu, [0025], where the visual data may include a document, a visual presentation, or the like. See also Wu, [0081], where the visual data may be a conversation property, such as a presentation of a conference resource. See Wu, [0094], where the system tracks the number of times a participant has edited shared documents to determine a participation rating for a communication session.
See also Wu, [0097], where if visual data associated with two participants (with the same participation rating) cannot be active because the threshold number of active participants has already been reached, one participant may be selected based on another factor; this implies that all active participants will only be able to view the visual data only if the number of maximum participants has not been reached yet, i.e., “in response to a predetermined condition being satisfied”).
	Wu discloses all the limitations of claim 1, but does not appear to explicitly teach the input screen requesting an input of additional information for an edit; and wherein the additional information comprises a reason for the edit.
	Cornelia teaches the input screen requesting an input of additional information for an edit; and wherein the additional information comprises a reason for the edit (Cornelia, [7:24-34] and [12:9-14], where the author creates a new revision of a document. The user is then prompted for revision comments).
	Although Cornelia does not appear to explicitly state that the revision comment is used to provide a “reason” for an edit as claimed, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. Prompting the user for an input of additional information for an edit would have been performed the same regardless of the specific data involved in the edit (i.e., a reason for the edit, as claimed; any sort of information pertaining to the revision, as disclosed; or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, It would have been obvious to one of ordinary skill in the art to have referred to Cornelia’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed, and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wu and Cornelia (hereinafter “Wu as modified”) with the motivation of helping other users to determine whether or not the changed component is appropriate for their document (Cornelia, [12:12-14]).

	Regarding claim 2: Wu as modified teaches The document management apparatus according to claim 1, wherein the predetermined condition includes the number of the one or more terminal devices connected to the document management apparatus other than the first terminal device (Wu, [0013], where the communication session may only support displaying visual data for a maximum number of participants, even though more users may be participating in the communication session than that maximum number, i.e., via user computing devices (i.e., “terminal devices”) connected to the communication session. See Wu, [0025], where the visual data may include a document, a visual presentation, or the like. See also Wu, [0081], where the visual data may be a conversation property, such as a presentation of a conference resource.
See also Wu, [0097], where if visual data associated with two participants (with the same participation rating) cannot be active because the threshold number of active participants has already been reached, one participant may be selected based on another factor; this implies that all active participants will only be able to view the visual data only if the number of maximum participants has not been reached yet). 

	Regarding claim 3: Wu as modified teaches The document management apparatus according to claim 2, wherein the predetermined condition includes the number of the one or more terminal devices connected to the document management apparatus other than the first terminal device being equal to or less than a predetermined number (Wu, [0013], where the communication session may only support displaying visual data for a maximum number of participants, even though more users may be participating in the communication session than that maximum number, i.e., via user computing devices (i.e., “terminal devices”) connected to the communication session. See Wu, [0025], where the visual data may include a document, a visual presentation, or the like. See also Wu, [0081], where the visual data may be a conversation property, such as a presentation of a conference resource.
See also Wu, [0097], where if visual data associated with two participants (with the same participation rating) cannot be active because the threshold number of active participants has already been reached, one participant may be selected based on another factor; this implies that all active participants will only be able to view the visual data only if the number of maximum participants has not been reached yet). 

	Regarding claim 4: Wu as modified teaches The document management apparatus according to claim 2, wherein the predetermined condition includes a decrease in the number of the one or more terminal devices connected to the document management apparatus other than the first terminal device (Wu, [0013], where the communication session may only support displaying visual data for a maximum number of participants, even though more users may be participating in the communication session than that maximum number, i.e., via user computing devices (i.e., “terminal devices”) connected to the communication session. See Wu, [0025], where the visual data may include a document, a visual presentation, or the like. See also Wu, [0081], where the visual data may be a conversation property, such as a presentation of a conference resource. This implies that if the number of participants decreases, then the system may display the visual data for all participants/
See also Wu, [0097], where if visual data associated with two participants (with the same participation rating) cannot be active because the threshold number of active participants has already been reached, one participant may be selected based on another factor; this implies that all active participants will only be able to view the visual data only if the number of maximum participants has not been reached yet). 

	Regarding claim 6: Wu as modified teaches The document management apparatus according to claim 1, wherein the predetermined condition includes attributes of operators of the plural terminal devices connected to the document management apparatus (Wu, [0013], where the communication session may only support displaying visual data for a maximum number of participants, even though more users may be participating in the communication session than that maximum number, i.e., via user computing devices (i.e., “terminal devices”) connected to the communication session. See Wu, [0038], where the visual data being displayed for certain participants depends on whether the participant is an active or a passive participant (i.e., there is a maximum number of active participants whose visual data will be displayed; see Wu, [0045], where if the number of users exceeds a threshold number of active participants, some of the users may be passive participants).
See also Wu, [0097], where if visual data associated with two participants (with the same participation rating (i.e., “attributes of operators”)) cannot be active because the threshold number of active participants has already been reached, one participant may be selected based on another factor; this implies that all active participants will only be able to view the visual data only if the number of maximum participants has not been reached yet). 

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Wu teaches A non-transitory computer readable medium storing a program that causes a processor of a document management apparatus to [implement the claimed steps] (Wu, [0127-0128], where the disclosed system may be implemented as non-transitory computer readable storage media comprising instructions that are executed by one or more processors).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu”) (US 2013/0169742 A1), in view of Cornelia et al. (“Cornelia”) (US 6,065,026 A), in further view of Simonoff et al. (“Simonoff”) (US 7,162,528 B1).
	Regarding claim 5: Wu as modified teaches The document management apparatus according to claim 1, but does not appear to explicitly teach wherein the predetermined condition includes a specific attribute of the document.
	Simonoff teaches wherein the predetermined condition includes a specific attribute of the document (Simonoff, [13:53-63] and [14:4-18], where all message objects are routed via the server, e.g., images, text files, VoIP packets, etc., which can all be filtered to ensure that the user has a sufficient privilege level to receive the message object. The server provides multiple group privileging schemes to hide and separate data from among the different users. See also Simonoff, [16:53-67]-[17:1-2], where the server compares the security privilege of the data object to that of the user; if the user has sufficient privilege, then the data is sent, whereas if the user lacks privilege, then the data is never transferred to the user’s computer system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wu as modified and Simonoff with the motivation of allowing users to specify restrictions on certain data from being shared due to varying permissions levels within organizations.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu”) (US 2013/0169742 A1), in view of Cornelia et al. (“Cornelia”) (US 6,065,026 A), in further view of Evers et al. (“Evers”) (US 2017/0329812 A1).
	Regarding claim 7: Wu as modified teaches The document management apparatus according to claim 1, but does not appear to explicitly teach further comprising: an edit unit configured to invalidate the edit if no additional information is provided from the input screen.
	Evers teaches an edit unit configured to invalidate the edit if no additional information is provided from the input screen (Evers, [0073], where a lifecycle service detects a draft’s inactivity that will exceed an expiration time within a configurable warning interval. The draft expiration event eventually occurs if no admitted user resumes editing the draft. The lifecycle service then cancels the draft document and thus deletes it. See also Evers, [0159], where draft documents that are inactive for too long are cancelled and deleted).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wu as modified and Evers with the motivation of avoiding modification collisions due to multiple editing activities occurring on a shared document, thereby avoiding unwanted side effects from other stateful applications or process integration logic that modifies the active document (Evers, [0001-0002]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu”) (US 2013/0169742 A1), in view of Cornelia et al. (“Cornelia”) (US 6,065,026 A), in further view of Klima (“Klima”) (US 2017/0161246 A1).
	Regarding claim 8: Wu as modified teaches The document management apparatus according to claim 1, but does not appear to explicitly teach further comprising: a storage configured to store the additional information provided from the input screen in association with location information of the edit indicating a location of the edit in the document.
	Klima teaches a storage configured to store the additional information provided from the input screen in association with location information of the edit indicating a location of the edit in the document (Klima, [0032], where a user viewing an electronic document can enter an annotation into the document where the annotation may take the form of a comment, a tracked change, an in-line edit to text or a figure, added text, sentences, paragraphs, pages, etc., or other types of annotation. See Klima, [0047], where the annotation identifier for a particular document version can include a location of the annotation, which can be a page number, paragraph number, section number, line number, figure number, table number, any combination of the preceding, or other unique identifier of a location of a progenitor document. See Klima, [0044], where an annotation identifier (indicating the location of the annotation, which may have been an edit) is stored with the annotation (e.g., as metadata)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wu as modified and Klima with the motivation of identifying what section of a document an annotation pertains to in order to display the annotation at the relevant/appropriate section for viewing.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu”) (US 2013/0169742 A1), in view of Cornelia et al. (“Cornelia”) (US 6,065,026 A), in further view of Dheap et al. (“Dheap”) (US 2012/0059937 A1).
	Regarding claim 9: Wu as modified teaches The document management apparatus according to claim 1, but does not appear to explicitly teach wherein the display controller is configured not to display edit history of the edit on the display of the first terminal device if the edit is an edit made while the number of terminal devices connected to the document management apparatus is equal to or more than a predetermined number.
	Dheap teaches wherein the display controller is configured not to display edit history of the edit on the display of the first terminal device if the edit is an edit made while the number of terminal devices connected to the document management apparatus is equal to or more than a predetermined number (Dheap, [0029-0031], where a user may select different feature versions of an application, which causes the bandwidth allocation management application to limit or adjust delivery (loading) of features or widgets for one or more applications running on the user system, e.g., the bandwidth allocation management application may disable a built-in chat feature of the application when it determines that the current bandwidth properties reflect that the user system is operating at less than 5 kbps, which may be implemented by downloading a light version of the application. The bandwidth allocation management user interface may also more finely tune the configurable options by selecting among various features provided by the applications for which adjustments may be implemented in terms of reducing or conserving bandwidth.
See Wu, [0013], with regards to the “number of terminal devices connected to the document management apparatus [being] equal to one or more than a predetermined number”, where the communication session may only support displaying visual data for a maximum number of participants, even though more users may be participating in the communication session than that maximum number, i.e., via user computing devices (i.e., “terminal devices”) connected to the communication session).
Although Dheap does not appear to explicitly state that the feature being disabled (i.e., not displayed) pertains to an edit history as claimed, Dheap is analogous to the claimed invention because (1) both Dheap and the claimed invention relate to the problem of reducing or conserving bandwidth (i.e., the amount of bandwidth available as disclosed by Dheap; the number of participants as claimed, in which the number of participants impacts the available bandwidth, as suggested by Wu, [0013]); and (2) both Dheap and the claimed invention resolve this issue by displaying to one or more users a reduced version of the application (i.e., Dheap disclosing selecting among various features provided by the applications; the claimed invention pertaining to not displaying an edit history, which is a type of feature).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wu as modified and Dheap with the motivation of selectively reducing the bandwidth being communicated to one or more participants in order to optimally maintain certain other functionalities of the application (e.g., certain features may not be as important to have, but to avoid the cost of having all features of the application be negatively impacted, it would be better for the application to have certain features continue operating at an optimal level, with other features disabled).
Furthermore, it would have been obvious to one of ordinary skill in the art to have been suggested to modify Dheap’s reduced-feature application version to be contingent/based on the number of terminal devices connected to the application (as disclosed by Wu), because one of ordinary skill in the art would have recognized that the greater the number of participants connected to an application, the more bandwidth will be utilized. Thus, one of ordinary skill in the art would have modified Dheap’s bandwidth allocation management system to include, as one of the factors, Wu’s consideration of the number of participants connected to the session (since both pertain to bandwidth considerations), with predictably equivalent operating characteristics (i.e., that based on bandwidth allocation considerations, a reduced-feature version of the application will be downloaded/rendered).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu”) (US 2013/0169742 A1), in view of Cornelia et al. (“Cornelia”) (US 6,065,026 A), in further view of Lee et al. (“Lee”) (US 2013/0159849 A1).
	Regarding claim 10: Wu as modified teaches The document management apparatus according to claim 1, but does not appear to explicitly teach wherein the predetermined condition includes an occurrence of an utterance at a second terminal device connected to the document management apparatus.
	Lee teaches wherein the predetermined condition includes an occurrence of an utterance at a second terminal device connected to the document management apparatus (Lee, [0043], where a user can select another user’s name (e.g., George) displayed on a graphical element, where in response to the selection, the portion of the document that includes the selected user’s current cursor location will be displayed. See also Lee, [0082], where the system includes a voice control/command module that enables the user to speak commands into the microphone to execute the spoken command).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wu as modified and Lee (hereinafter “Wu as modified”) with the motivation of allowing voice-based command operations as an additional option for controlling the operations of the computer (e.g., voice-based command operations may be more intuitive for users, or faster for users since instead of having to search through possibly many different areas of the application to find the appropriate control function, the user may simply speak the command, thereby improving the interactivity of the application).

	Regarding claim 11: Wu as modified teaches The document management apparatus according to claim 10, wherein the predetermined condition includes whether the utterance at the second terminal device includes a first specific word (Lee, [0082], where the system includes a voice control/command module that enables the user to speak commands into the microphone to execute the spoken command, the command implying a “first specific word”). 


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu”) (US 2013/0169742 A1), in view of Cornelia et al. (“Cornelia”) (US 6,065,026 A), in further view of Lee et al. (“Lee”) (US 2013/0159849 A1), in further view of Evers et al. (“Evers”) (US 2017/0329812 A1).
	Regarding claim 12: Wu as modified teaches The document management apparatus according to claim 10, but does not appear to explicitly teach further comprising: an edit unit configured to invalidate the edit in a case where no additional information is provided from the input screen.
	Evers teaches an edit unit configured to invalidate the edit in a case where no additional information is provided from the input screen (Evers, [0073], where a lifecycle service detects a draft’s inactivity that will exceed an expiration time within a configurable warning interval. The draft expiration event eventually occurs if no admitted user resumes editing the draft. The lifecycle service then cancels the draft document and thus deletes it. See also Evers, [0159], where draft documents that are inactive for too long are cancelled and deleted).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wu as modified and Evers with the motivation of avoiding modification collisions due to multiple editing activities occurring on a shared document, thereby avoiding unwanted side effects from other stateful applications or process integration logic that modifies the active document (Evers, [0001-0002]).

	Regarding claim 13: Wu as modified teaches The document management apparatus according to claim 11, but does not appear to explicitly teach further comprising: an edit unit configured to invalidate the edit in a case where no additional information is provided from the input screen.
	Evers teaches an edit unit configured to invalidate the edit in a case where no additional information is provided from the input screen (Evers, [0073], where a lifecycle service detects a draft’s inactivity that will exceed an expiration time within a configurable warning interval. The draft expiration event eventually occurs if no admitted user resumes editing the draft. The lifecycle service then cancels the draft document and thus deletes it. See also Evers, [0159], where draft documents that are inactive for too long are cancelled and deleted).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wu as modified and Evers with the motivation of avoiding modification collisions due to multiple editing activities occurring on a shared document, thereby avoiding unwanted side effects from other stateful applications or process integration logic that modifies the active document (Evers, [0001-0002]).


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu”) (US 2013/0169742 A1), in view of Cornelia et al. (“Cornelia”) (US 6,065,026 A), in further view of Lee et al. (“Lee”) (US 2013/0159849 A1), in further view of Klima (“Klima”) (US 2017/0161246 A1).
	Regarding claim 14: Wu as modified teaches The document management apparatus according to claim 10, but does not appear to explicitly teach further comprising: a storage configured to store the additional information provided from the input screen in association with location information of the edit indicating a location of the edit in the document.
	Klima teaches a storage configured to store the additional information provided from the input screen in association with location information of the edit indicating a location of the edit in the document (Klima, [0032], where a user viewing an electronic document can enter an annotation into the document where the annotation may take the form of a comment, a tracked change, an in-line edit to text or a figure, added text, sentences, paragraphs, pages, etc., or other types of annotation. See Klima, [0047], where the annotation identifier for a particular document version can include a location of the annotation, which can be a page number, paragraph number, section number, line number, figure number, table number, any combination of the preceding, or other unique identifier of a location of a progenitor document. See Klima, [0044], where an annotation identifier (indicating the location of the annotation, which may have been an edit) is stored with the annotation (e.g., as metadata)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wu as modified and Klima with the motivation of identifying what section of a document an annotation pertains to in order to display the annotation at the relevant/appropriate section for viewing.

	Regarding claim 15: Wu as modified teaches The document management apparatus according to claim 11, but does not appear to explicitly teach further comprising: a storage configured to store the additional information provided from the input screen in association with location information of the edit indicating a location of the edit in the document.
	Klima teaches a storage configured to store the additional information provided from the input screen in association with location information of the edit indicating a location of the edit in the document (Klima, [0032], where a user viewing an electronic document can enter an annotation into the document where the annotation may take the form of a comment, a tracked change, an in-line edit to text or a figure, added text, sentences, paragraphs, pages, etc., or other types of annotation. See Klima, [0047], where the annotation identifier for a particular document version can include a location of the annotation, which can be a page number, paragraph number, section number, line number, figure number, table number, any combination of the preceding, or other unique identifier of a location of a progenitor document. See Klima, [0044], where an annotation identifier (indicating the location of the annotation, which may have been an edit) is stored with the annotation (e.g., as metadata)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wu as modified and Klima with the motivation of identifying what section of a document an annotation pertains to in order to display the annotation at the relevant/appropriate section for viewing.


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu”) (US 2013/0169742 A1), in view of Cornelia et al. (“Cornelia”) (US 6,065,026 A), in further view of Lee et al. (“Lee”) (US 2013/0159849 A1), in further view of Klima (“Klima”) (US 2017/0161246 A1), in further view of King (“King”) (US 2010/0278453 A1).
	Regarding claim 16: Wu as modified teaches The document management apparatus according to claim 14, but does not appear to explicitly teach wherein the storage is configured to store utterance information of the utterance as the additional information if the utterance includes a second specific word.
	King teaches wherein the storage is configured to store utterance information of the utterance as the additional information if the utterance includes a second specific word (King, [0033-0036], where after the user has identified a location for an annotation, the system receives the annotation from the user where the annotation may be in any form and entered by a user using an appropriate input mechanism (e.g., recording with a microphone or video camera, etc.). The annotation and the anchor text that the annotation is associated with (i.e., the location), as well as the indication of the text segment to which the annotation pertains to, is subsequently transmitted to the annotation server and stored. See Lee, [0082], where the system includes a voice control/command module that enables the user to speak commands into the microphone to execute the spoken command, the command implying a “second specific word” (i.e., has to be the second specific word in order to distinguish from the utterances pertaining to the annotation/additional information)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wu as modified and King with the motivation of allowing users an additional option to record annotations without typing them in, which may be more convenient for certain users who may not type as quickly and/or as precisely.

	Regarding claim 17: Wu as modified teaches The document management apparatus according to claim 15, but does not appear to explicitly teach wherein the storage is configured to store utterance information of the utterance as the additional information if the utterance includes a second specific word.
	King teaches wherein the storage is configured to store utterance information of the utterance as the additional information if the utterance includes a second specific word (King, [0033-0036], where after the user has identified a location for an annotation, the system receives the annotation from the user where the annotation may be in any form and entered by a user using an appropriate input mechanism (e.g., recording with a microphone or video camera, etc.). The annotation and the anchor text that the annotation is associated with (i.e., the location), as well as the indication of the text segment to which the annotation pertains to, is subsequently transmitted to the annotation server and stored. See Lee, [0082], where the system includes a voice control/command module that enables the user to speak commands into the microphone to execute the spoken command, the command implying a “second specific word” (i.e., has to be the second specific word in order to distinguish from the utterances pertaining to the annotation/additional information)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wu as modified and King with the motivation of allowing users an additional option to record annotations without typing them in, which may be more convenient for certain users who may not type as quickly and/or as precisely.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu”) (US 2013/0169742 A1), in view of Cornelia et al. (“Cornelia”) (US 6,065,026 A), in further view of Lee et al. (“Lee”) (US 2013/0159849 A1), in further view of Jakobson (“Jakobson”) (US 2007/0260996 A1).
	Regarding claim 18: Wu as modified teaches The document management apparatus according to claim 10, but does not appear to explicitly teach wherein the display controller is further configured to display an edit history of the edit on the display of the first terminal device according to a state of the utterance.
	Jakobson teaches wherein the display controller is further configured to display an edit history of the edit on the display of the first terminal device according to a state of the utterance (Jakobson, [0024], where a user may request to view document revisions, such as a request to view a slideshow revision history. See Jakobson, [0020], where the user may control the position, direction, and speed-of-slide of the scrollbar with any input device accessible to the client device, including via voice activation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wu as modified and Jakobson with the motivation of allowing users to review document revisions, e.g., in case they wish to roll-back certain modifications, and allowing voice-based command operations as an additional option for controlling the operations of the computer (e.g., voice-based command operations may be more intuitive for users, or faster for users since instead of having to search through possibly many different areas of the application to find the appropriate control function, the user may simply speak the command, thereby improving the interactivity of the application).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu”) (US 2013/0169742 A1), in view of Cornelia et al. (“Cornelia”) (US 6,065,026 A), in further view of Lee et al. (“Lee”) (US 2013/0159849 A1), in further view of Piernot et al. (“Piernot”) (US 2015/0348548 A1).
	Regarding claim 19: Wu as modified teaches The document management apparatus according to claim 10, but does not appear to explicitly teach wherein the display controller is configured to display the edit on the display of the first terminal device if: (a) the number of precedent utterances at the second terminal device prior to the utterance is larger than a predetermined number, or (b) the utterance is louder than a predetermined volume.
	Piernot teaches wherein the display controller is configured to display the edit on the display of the first terminal device if: (a) the number of precedent utterances at the second terminal device prior to the utterance is larger than a predetermined number, or (b) the utterance is louder than a predetermined volume (Piernot, [0070], where the system determines whether the volume of the spoken user input was greater than the threshold volume, then it is determined that the user intended for the current spoken user input to be directed at the virtual assistant. See Piernot, [0042-0043], where if it was determined that the virtual assistant should respond to the spoken user input because the spoken user input was intended for the virtual assistance, then a response to the spoken user input can be generated by the user device and/or a remote server. Such responses include performing an operation requested by the user, such as opening an application, etc. See Lee, [0026], where the system displays document changes/edits being made by one or more collaborators. Note that it would have been obvious to have modified Piernot’s disclosure by substituting Piernot’s generic “operations” with the edits disclosed by Lee with the motivation of allowing users to make voice-based command edits of the document, which may be easier for some users as opposed to, e.g., typing).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wu as modified and Piernot with the motivation of ensuring that users had actually intended to make a voice-based command, thereby improving the functionality of the application (e.g., the system may pick up on ambient or irrelevant noises that were not intended to be commands to the system, and make edits/modifications that were based on noise rather than actual commands).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
6 November 2021


    
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Electric Power Group, slip op. at 2 (“At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea”)